REASONS FOR ALLOWANCE
Claims 36-42, 44-54 and 56-59 are pending. Claims 1-35, 43 and 55 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see pages 8-14 of remarks, filed on 05/25/2021, with respect to 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejection of claims 36-59 has been withdrawn. 

Allowable Subject Matter
Claims 36-42, 44-54 and 56-59 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 36-42 and 48-54, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 evaluating whether to set up a split bearer at the first RAN entity or at the second RAN entity; 
deciding to set up the split bearer at the second RAN entity; 
triggering the second RAN entity to set up the split bearer on a user plane; triggering setup of the split bearer at the terminal device; and 

As per claims 44-47 and 56-59, the cited prior art, either alone or in combination, fails to teach the claimed features of:
setting up, at the second RAN entity and in response to being triggered by the first RAN entity, a split bearer on a user plane; 
setting up a flow control transmitter entity for a flow control link between a Packet Data Convergence Protocol (PDCP) entity of the second RAN entity and a Radio Link Control (RLC) entity of the first RAN entity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464